Exhibit 10.1

AMENDMENT NO. 4, dated as of October 31, 2006 (this “Amendment No. 4”), to the
Credit Agreement dated as of January 25, 2006 (as amended prior to the date
hereof, the “Credit Agreement”), among SHUFFLE MASTER, INC. (the “Borrower”),
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as a lender (the “Lender”), DEUTSCHE
BANK AG NEW YORK BRANCH, as administrative agent (the “Administrative Agent”)
and DEUTSCHE BANK SECURITIES INC. as sole arranger and sole book-runner.

A.            Pursuant to the Credit Agreement, the Lender has extended credit
to the Borrower pursuant to the terms and subject to the conditions set forth
therein.

B.            The Borrower has requested that the Lender agree, subject to the
conditions and terms set forth in this Amendment No. 4, to amend Credit
Agreement, as set forth below.

C.            As of the Amendment No. 4 Effective Date (as defined below), the
Lender is the only lender party to the Credit Agreement.

D.            The Lender is willing to amend the Credit Agreement pursuant to
the terms and subject to the conditions set forth herein.

E.             Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


SECTION 1.        AMENDMENT TO SECTION 2.05. SECTION 2.05 OF THE CREDIT
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“THE LOAN WILL MATURE ON NOVEMBER 30, 2006.”


SECTION 2.        REPRESENTATIONS AND WARRANTIES. THE BORROWER REPRESENTS AND
WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS THAT:


(A)           THIS AMENDMENT NO. 4 HAS BEEN DULY EXECUTED AND DELIVERED BY THE
BORROWER AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW).


(B)           AFTER GIVING EFFECT TO THIS AMENDMENT NO. 4, THE REPRESENTATIONS
AND WARRANTIES OF EACH CREDIT PARTY SET FORTH IN THE CREDIT DOCUMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT NO. 4 EFFECTIVE
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE).

 


--------------------------------------------------------------------------------





(C)           IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT NO. 4, NO
DEFAULT OR  EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


SECTION 3.        CONDITIONS TO EFFECTIVENESS. THIS AMENDMENT NO. 4 SHALL BECOME
EFFECTIVE ON THE DATE (THE “AMENDMENT NO. 4 EFFECTIVE DATE”) ON WHICH EACH OF
THE FOLLOWING CONDITIONS IS SATISFIED:


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
THE LENDER, THE BORROWER AND THE GUARANTORS, A COUNTERPART OF THIS AMENDMENT NO.
4 SIGNED ON BEHALF OF SUCH PARTY;


(B)           ALL CORPORATE AND OTHER PROCEEDINGS TAKEN OR TO BE TAKEN IN
CONNECTION WITH THIS AMENDMENT NO. 4 AND ALL DOCUMENTS INCIDENTAL THERETO,
WHETHER OR NOT REFERRED TO HEREIN, SHALL BE REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT; AND


(C)           THE REPRESENTATIONS AND WARRANTIES IN SECTION 2 OF THIS AMENDMENT
NO. 4 SHALL BE TRUE AND CORRECT.

Upon satisfaction of the conditions precedent set forth above, the
Administrative Agent shall promptly notify the Borrower and the Lenders of its
determination that this Amendment No. 4 has become effective, which
determination shall, absent manifest error, be conclusive and binding on the
Borrower and the Lenders for all purposes.


SECTION 4.        CREDIT AGREEMENT. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THIS
AMENDMENT NO. 4 SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR, CONSTITUTE
A WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE LENDERS, THE
ADMINISTRATIVE AGENT, THE BORROWER OR ANY OTHER CREDIT PARTY UNDER THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN
ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR
AGREEMENTS CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT, ALL
OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL
FORCE AND EFFECT. NOTHING HEREIN SHALL BE DEEMED TO ENTITLE THE BORROWER TO ANY
FUTURE CONSENT TO, OR WAIVER, AMENDMENT, MODIFICATION OR OTHER CHANGE OF, ANY OF
THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN SIMILAR OR DIFFERENT
CIRCUMSTANCES. AFTER THE AMENDMENT NO. 4 EFFECTIVE DATE, ANY REFERENCE TO THE
CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED HEREBY, PROVIDED
THAT ANY REFERENCE IN THE CREDIT AGREEMENT TO THE DATE OF THE CREDIT AGREEMENT,
AS MODIFIED HEREBY, SHALL IN ALL INSTANCES REMAIN AS OF JANUARY 25, 2006, AND
REFERENCES IN THE CREDIT AGREEMENT TO “THE DATE HEREOF” AND “THE DATE OF THIS
AGREEMENT,” AND PHRASES OF SIMILAR IMPORT, SHALL IN ALL INSTANCES BE AND
CONTINUE TO REFER TO JANUARY 25, 2005, AND NOT THE DATE OF THIS AMENDMENT NO. 4.
THIS AMENDMENT NO. 4 SHALL CONSTITUTE A “CREDIT DOCUMENT” FOR ALL PURPOSES OF
THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


SECTION 5.        GOVERNING LAW. THIS AMENDMENT NO. 4 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AMENDMENT NO. 4 MAY BE BROUGHT IN THE COURTS OF THE STATE
OF


 

2


--------------------------------------------------------------------------------




NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH
CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY
OF THIS AMENDMENT NO. 4, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF
THE AFORESAID COURTS.


SECTION 6.        COUNTERPARTS. THIS AMENDMENT NO. 4 MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. A SET OF
COUNTERPARTS EXECUTED BY ALL THE PARTIES HERETO SHALL BE LODGED WITH THE
BORROWER AND THE ADMINISTRATIVE AGENT.


SECTION 7.        HEADINGS. THE HEADINGS OF THE SEVERAL SECTIONS AND SUBSECTIONS
OF THIS AMENDMENT NO. 4 ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN ANY
WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AMENDMENT NO. 4.


SECTION 8.        SEVERABILITY. ANY PROVISION OF THIS AMENDMENT NO. 4 HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION. THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS, THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

SHUFFLE MASTER, INC.

 

 

 

 

 

By:

 /s/ Richard Baldwin

 

 

Name: Richard Baldwin

 

 

Title: Senior Vice  President and CFO

 

 

 

 

 

 

 

SHUFFLE MASTER INTERNATIONAL, INC.

 

 

 

 

 

By:

 /s/ Mark Yoseloff

 

 

Name: Mark Yoseloff

 

 

Title: CEO

 

 

 

 

 

 

 

SHUFFLE UP PRODUCTIONS, INC.

 

 

 

 

 

By:

 /s/ Mark Yoseloff

 

 

Name: Mark Yoseloff

 

 

Title: CEO

 

S-1


--------------------------------------------------------------------------------




 

 

DEUTSCHE BANK AG NEW YORK BRANCH, Individually and as Administrative Agent

 

 

 

 

 

 

 

By:

 /s/ Brenda Casey

 

 

Name: Brenda Casey

 

 

Title: Director

 

 

 

 

 

 

 

By:

 /s/ James Rolison

 

 

Name: James Rolison

 

 

Title: Director

 

S-2


--------------------------------------------------------------------------------




To Approve Amendment No. 4:

DEUTSCHE BANK AG CAYMAN ISLANDS

BRANCH, as a Lender

 

 

By:

 /s/ Brenda Casey

 

 

 

Name: Brenda Casey

 

 

Title: Director

 

 

 

 

 

 

 

By:

 /s/ James Rolison

 

 

 

Name: James Rolison

 

 

Title: Director

 

S-3


--------------------------------------------------------------------------------